        Case 1:20-cr-00236-KPF Document 27 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               20 Cr. 236 (KPF)

BRIAN SMITH, et al.,                                       ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The conference scheduled for September 29, 2020, is hereby adjourned,

as to Defendant Brian Smith, to the morning of October 5, 2020, at either 9:00

a.m. or 11:00 a.m., and will be confirmed with the parties the week before the

conference is to occur. The Conference as to Defendant Shawn O’Faire is

adjourned sine die.

      SO ORDERED.

Dated: August 31, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
